Citation Nr: 0003285	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The appellant had active duty service from February 1967 to 
March 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the appellant's claim of 
entitlement to service connection for PTSD.


FINDING OF FACT

The appellant does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As competent evidence of a diagnosis of PTSD, and a nexus to 
active duty, has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991). The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107 (a).
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

Despite the indications of PTSD, discussed below, which are 
sufficient to well ground the claim, the Board finds that the 
preponderance of the evidence does not show that the 
appellant has PTSD.  In particular, the post-service medical 
evidence includes a VA psychiatric evaluation report from the 
Park Medical Center (PMC), Columbus, Ohio, dated in March 
1999, which contains Axis I diagnoses that include dysthymia 
and a mood disorder NOS (not otherwise specified).  In the 
"diagnosis" portion of the report, the examiner stated that 
the veteran had a "positive history of mild PTSD symptoms; 
does not meet criteria for PTSD."  The examiner also noted a 
positive history of anxiety peaks, and "chronic insomnia and 
attention deficit disorder, combined type as a child, now 
mostly inattentive with obsessional thinking."  In his 
discussion, the examiner stated that the veteran's stressors 
were not severe enough to cause PTSD, and that the veteran 
did not meet the criteria for PTSD.  The Board notes that the 
PMC report is accompanied by a report discussing the 
veteran's psychological test results, and a March 1999 
addendum.  Both of these documents discuss whether or not the 
veteran has schizophrenia, and are otherwise not relevant to 
the issue of PTSD.  

The Board finds that the March 1999 PMC report, to include 
the accompanying documentation, is highly probative evidence 
which shows that the veteran does not have PTSD.  This report 
was based on a review of the veteran's claims file, and it 
includes an account of the veteran's life history and 
subjective complaints.  It is accompanied by objective 
clinical findings and a rationalized explanation in which the 
examiner specifically ruled out PTSD.  The Board points out 
that the PMC examiner's conclusion is consistent with the 
impressions as set forth in a report from Marion General 
Hospital (MGH) dated in July 1989, a VA psychological 
evaluation report dated in April 1986, and VA outpatient 
treatment reports dated in November and December of 1997, all 
of which show that the veteran has been diagnosed with 
disorders other than PTSD.  Specifically, the MGH report 
contains an impression of moderate severe depression.  The VA 
psychological evaluation report dated in April 1986 noted a 
possible mild anxiety disorder and ruled out PTSD.  Finally, 
the VA outpatient treatment reports noted depression and a 
generalized anxiety disorder.  

In reaching this decision, the Board has considered the Axis 
I diagnosis of PTSD as found in a VA hospital report, dated 
in April 1990.  However, that diagnosis was accompanied by a 
concurrent Axis I diagnosis of major depression.  In 
addition, it does not appear to have been based on 
psychological testing, and it appears to have been based, at 
least in part, on the veteran's report that he killed a child 
who was carrying grenades (the veteran's assertion that he 
shot a child who was carrying grenades also appears in two 
separate VA outpatient treatment reports, dated in November 
1986).  However, during his PMC examination in March 1999, 
the veteran specifically denied that this event had ever 
occurred.  Furthermore, although two VA outpatient treatment 
reports, dated in September and November of 1997, contain 
notations of PTSD, neither of these notations are accompanied 
by indicia of reliability, such as being based on a review of 
the veteran's claims file or psychological testing, or 
accompaniment by additional medical comment or citation to 
clinical findings.  The Board therefore finds that the 
probative value of the evidence indicating that the veteran 
has PTSD is outweighed by the contrary evidence of record, 
which shows that the veteran does not have PTSD.  The 
veteran's claim for service connection for PTSD therefore 
fails on the basis that all elements required for such a 
showing have not been met, and that the evidence shows that 
the veteran does not have PTSD.  Accordingly, service 
connection for PTSD must be denied.

The Board points out that although the arguments and reported 
symptoms have been noted, the issue in this case ultimately 
rests upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis.  In such 
cases, lay persons untrained in the fields of medicine and 
psychiatry are not competent to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). The veteran's assertion 
that he does have PTSD thus lacks probative value, as he is 
not qualified to render a medical diagnosis. 

As a final matter, the Board notes that an April 1990 VA 
hospital report indicates that the veteran was receiving 
benefits from the Social Security Administration (SSA).  
However, the Board has determined that this claim may be 
fully and fairly adjudicated without obtaining the veteran's 
SSA records.  The veteran's service connection claim has been 
denied because the preponderance of the evidence is against 
the claim that he has PTSD.  There is no indication that the 
SSA's grant of benefits was related to PTSD or that the SSA's 
records otherwise contain information relevant to this issue.  
In addition, the veteran has not identified the SSA's records 
as pertinent to his claim.  Therefore, the Board has 
determined that securing any SSA records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

